Citation Nr: 0206556	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  
He died in November 1995, and the appellant is his surviving 
spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO.  

In October 2000, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in November 1995 as the result of end 
stage chronic obstructive pulmonary disease.  

3.  The veteran's nicotine dependence is shown to likely have 
had its clinical onset in service due to smoking.  

4.  The veteran's fatal lung disease is shown to have been 
caused by long-term tobacco use as a result of his nicotine 
dependence.  



CONCLUSIONS OF LAW

1.  The veteran's end stage chronic obstructive pulmonary 
disease was due to nicotine dependence that was incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 5107(a), 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  The now service-connected chronic obstructive pulmonary 
disease caused or contributed materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service either caused, or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence shows that the veteran died in November 1995.  

At the time of his death, service connection had not been 
established for any disorders.  

The death certificate lists the cause of the veteran's death 
as atrial fibrillation and flutter due to or as a consequence 
of end stage chronic obstructive pulmonary disease (COPD).  
It was noted that the atrial fibrillation and flutter had its 
onset three days prior to death and the COPD had its onset 
more than ten years prior to death.  An autopsy was not 
conducted.  

Prior to his death, the veteran filed an application for 
compensation or pension.  He stated that he never smoked 
before service and that he "got hooked in service."  

The private medical records for the 21 months prior to his 
death show that his respiratory disease was progressively 
worsening.  The evidence also shows that he continued to 
smoke cigarettes until his death.  

In several letters, Michael K. Conatser, M.D., stated that 
the veteran had died in November 1995 as a result of an 
exacerbation of his end-stage COPD and respiratory arrest.  
It was noted that the veteran began smoking while in the 
military service and was unable to stop.  

Indeed, it was noted that the veteran had made several 
attempts to stop smoking, including using nicotine patches, 
nicotine gum and hypnosis.  Dr. Conatser opined that the 
veteran's COPD, chronic bronchitis and death were definitely 
related to his long-term tobacco use and nicotine addiction.  
It was noted that the veteran's spouse had related that his 
smoking began in the military.  

In a June 2001 affidavit, [redacted], Sr., stated that 
he knew the veteran since 1955, shortly after he came out of 
the service.  He stated that they worked together and were 
very close friends.  Mr. [redacted] indicated that the veteran told 
him on numerous occasions that the military had caused him to 
become addicted to cigarettes by supplying them with his K-
rations.  

In an October 2001 statement, [redacted], stated that 
she knew the veteran before service and that he did not smoke 
cigarettes before he entered the military.  She reported that 
he started smoking in the military when he was issued 
cigarettes in his K-rations.  

Although recently enacted legislation prohibits service 
connection for a disability first manifesting after service 
on the basis that it resulted from disease attributable to 
the use of tobacco products by a veteran during his or her 
service, see 38 U.S.C.A. § 1103 (West Supp. 2001), as this 
statute is more restrictive than the law as it existed prior 
to its enactment, this statute applies only to claims filed 
after June 9, 1998.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Here, the claim of service connection for the cause of the 
veteran's death, regardless of the theory asserted, was 
received before June 9, 1998, and has been pending since that 
time.  As such, in considering this aspect of the appellant's 
claim, VA must consider the law as it existed prior to June 
9, 1998.  See Perry v. West, 12 Vet. App. 365, 368-69 (1999).  

The appellant has submitted evidence corroborating the 
veteran's statement received prior to his death that he had 
first started smoking and became dependent upon nicotine 
during service.  In addition, Dr. Conatser has opined that 
the veteran's nicotine dependence caused his respiratory 
disease which led to his death.  

There is no competent evidence contradicting Dr. Conatser's 
opinion or other evidence of the timing of the start of the 
veteran's smoking.  Indeed, Dr. Conatser indicated that the 
veteran suffered from nicotine dependence.  

In light of the foregoing, and in the absence of any contrary 
evidence, the Board finds that the preponderance of the 
evidence supports the claim of service connection for the 
cause of the veteran's death.  See VAOPGCPREC 2-93 (Jan. 13, 
1993); VAOPGCPREC 19-97 (May 13, 1997).  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	STEPHEN L. WILKINS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

